      5:20-cv-00943-KDW              Date Filed 01/27/21    Entry Number 24         Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

CALEB ALLEN,                                    )       Civil Action No. 5:20-cv-00943-KDW
                                                )
                        Plaintiff,              )
                                                )
                                                )
              v.                                )
                                                )
ANDREW M. SAUL,                                 )
Commissioner of the Social Security             )
Administration,                                 )
                                                )
                        Defendant.              )


                                               ORDER

        This matter is before the court on the parties’ Stipulation for Attorney’s Fees Pursuant to

the Equal Access to Justice Act (EAJA), ECF No. 21, advising of their agreement to stipulate to

an award of $6,300.00 in attorney fees to Plaintiff. Plaintiff has also provided a Petition for EAJA

Fees, ECF No. 20, in which counsel provided itemization of the fees sought. 1 The court finds the

stipulated amount of fees to be reasonable and in accordance with applicable law. Pursuant to the

parties’ stipulation, Plaintiff’s Petition for Attorney’s Fees Pursuant to EAJA, ECF No. 20, is

granted to the extent it comports with this Order and the parties’ Stipulation.

        The parties have stipulated that Plaintiff Caleb Allen should be awarded attorney fees under

the EAJA in the amount of Six Thousand Three Hundred Dollars ($6,300.00). These attorney fees

will be paid directly to Plaintiff, Caleb Allen, and sent to the business address of Plaintiff’s counsel,

Timothy Allen Clardy, Esquire. Full or partial remittance of the awarded attorney fees will be

contingent upon a determination by the Government that Plaintiff owes no qualifying, pre-existing



1
 In Plaintiff’s Petition for Fees, counsel indicated 31.55 hours were spent representing Plaintiff
before the court. ECF No. 20-1.
      5:20-cv-00943-KDW          Date Filed 01/27/21       Entry Number 24      Page 2 of 2




debt(s) to the Government. If such a debt(s) exists, the Government will reduce the awarded

attorney fees in this Order to the extent necessary to satisfy such debt(s).

       An award of $6,300.00 in attorney fees pursuant to the EAJA is granted in accordance with

this Order.

       IT IS SO ORDERED.




January 27, 2021                                              Kaymani D. West
Florence, South Carolina                                      United States Magistrate Judge




                                                  2
